Citation Nr: 0639387	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 until 
January 1979.  He also reports subsequent National Guard 
duty.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied a total rating based on unemployability 
due to service-connected disability.

The Board notes that in a written statement received in 
February 2004, the veteran stated that he wanted to "drop" 
the issue of service connection for a back disorder that had 
also been appealed.  This matter is thus withdrawn from 
appellate consideration at the appellant's request.  

This case was remanded by a decision of the Board dated in 
September 2005.  


FINDINGS OF FACT

1.  The appellant completed college and has employment 
experience as a corrections officer.  He reports that he last 
worked on a regular basis in 1995.

2.  Service connection is in effect for right foot 
disability, rated 30 percent disabling; severe degenerative 
joint disease of the knees, each rated 20 percent disabling, 
and loss of motion of the middle finger, rated zero percent 
disabling.  A combined disability rating of 60 percent is in 
effect for service-connected disability.

3.  The evidence does not show that the veteran's service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience. 




CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total rating based on unemployability due 
to service-connected disability.  He contends that he is 
totally disabled and unable to secure any gainful employment 
on account of service-related disorders.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to a total rating based on unemployability due to 
service-connected disability has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in May 2003, October 2005 and 
January 2006, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claim.  He has also been advised 
to submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  

Additionally, although notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to a total rating based 
on unemployability due to service-connected disability.  
Following the filing of his claim, the appellant was afforded 
a VA examination in June 2003.  VA clinical records have been 
received and associated with the claims folder.  The case was 
remanded for further development in September 2005 that 
included a VA examination with a clinical opinion.  There is 
no indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim.  Therefore, VA does not have a duty to assist that is 
unmet with respect to this issue.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Law and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2006).  It is established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled. 38 
C.F.R. § 4.16(b) (20056; see also 38 C.F.R. §§ 3.340, 3.341 
(2006).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2006).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability. 38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating is, in itself, a recognition that the 
impairment makes it difficult to obtain and keep employment.  
Therefore, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment. See 
Van Hoose v. Brown, supra.

Factual Background

Service connection is in effect for right foot disability, 
rated 30 percent disabling; severe degenerative joint disease 
of the knees, each rated 20 percent disabling, and loss of 
motion of the middle finger, rated zero percent disabling.  A 
combined disability rating of 60 percent is in effect for 
service-connected disability.

A claim for a total rating based on unemployability due to 
service-connected disability was received in April 2003.  In 
the application for increased compensation based on 
unemployability, the veteran indicated that he had completed 
college, had last worked full time in January 1994 and had 
become too disabled for work in February 1995.

A statement dated in May 2003 was received from the veteran's 
mother who related that he could do just about anything in 
moderation but with a lot of pain medication.  She indicated 
that he was "good for about two to three hours on a good 
day."  It was reported that he had slept in a chair for the 
past five year with his feet elevated.  She stated that due 
to pain and joint swelling, he was unable to get any rest in 
a regular bed.

The veteran was afforded a VA joints examination n June 2003.  
He complained of pain, weakness, stiffness, swelling, 
redness, heat, instability, easy fatigability, and lack of 
endurance in both knees and right foot.  He related that he 
had constant pain and aching in all of his joints and 
muscles.  He said that he routinely put over-the-counter shoe 
inserts on the metatarsal pad, and took Motrin three times a 
day that decreased his pain.  It was noted that the veteran 
was unemployed and had last worked in 1995.  He stated that 
he routinely had difficulty with daily activities but did not 
require assistance in performing tasks.  

On physical examination, bilateral knee flexion was from zero 
to 110 degrees.  Following examination, the examiner stated 
that the veteran did not complain of pain and that there were 
no objective signs of painful motion such as wincing or 
muscle spasm on active or passive range of motion or with 
repetitive motion.  Radiological studies of the knees were 
obtained.  A clinical history of bilateral bunionectomy with 
osteomyelitis of the right great toe was also noted.  

Following examination, diagnoses included degenerative joint 
disease of the right knee, degenerative joint disease of the 
left knee, most advanced at the medial femoral tibial 
compartment, and gross obesity with a body mass index of 
greater than 25.  The examiner opined that the veteran's 
usual range of motion was not additionally limited by pain, 
weakness, instability, stiffness, lack of endurance or easy 
fatigability.  He denied flare-ups in his joints.

VA outpatient clinic notes dated between 2002 and 2003 
reflect that the appellant received treatment for knee pain.  
A September 2003 entry indicated that he had crepitus, 
bilaterally, a positive McMurray's sign, a small effusion and 
tenderness.  It was noted that he would return for knee 
braces.  

Pursuant to the Board's September 2005 remand, the veteran 
was afforded a VA orthopedic examination in January 2006.  It 
was noted that the claims folder was reviewed in conjunction 
with the examination.  The appellant complained of a constant 
burning and throbbing-type pain in both knees and assessed it 
as six to eight on a10 scale.  He said that he usually wore 
knee braces but did not have them on that day.  It was 
reported that activities of daily living were limited.  There 
was no history of flare-ups or additional loss of motion.  
Repetitive motion increased pain without any additional loss 
of motion.  

The veteran complained of stiffness of the right big toe.  It 
was noted that there was a history of surgery on both feet.  
He related that the right foot was painful and that he took 
Motrin for relief.  He denied using arch supports.  There was 
no history of flare-ups or additional loss of motion.  The 
appellant also said that he had left middle finger stiffness 
but no significant pain and no flare-ups.  Repetitive motion 
increased pain without any additional loss of motion.  There 
was no increased pain on repetitive use of the hands and 
fingers.  

Examination of the right knee revealed normal alignment.  The 
appellant was observed to walk normally and posture was good.  
Squatting was painful.  There were multiple surgical scars.  
Tenderness was elicited.  Medial and lateral ligaments were 
loose.  Anterior posterior movement was stable and the 
Lachman's test was negative.  There was crepitation on 
movement.  Active and passive motion was from zero to 120 
degrees with complaints of pain.

The left knee examination revealed a surgical scar medially.  
There was tenderness on palpation but no effusion, or 
crepitation on movement.  The ligament were stable.  Active 
and passive range of motion was from zero to 130 degrees with 
complaints of pain at the ends of motion.  Quality of muscle 
tone was moderate.  

On examination of the feet, there was prominence and slight 
tenderness of the first metacarpophalangeal joint, 
bilaterally, with minimally reduced range of active motion.  
The hand examination disclosed that dexterity was maintained 
and grip strength was strong, bilaterally.  The veteran could 
bring his finger tips into his palm and apposition of the 
thumbs was normal.

X-rays of the knees showed degenerative arthritis on both 
sides, status post left knee surgery.  An X-ray of the hands 
was negative.  Radiology studies of the feet disclosed 
arthritis of the first metatarsal joint of both feet, status 
post surgery.  Following examination, the examiner opined 
that there was no additional limitation of motion due to 
pain, fatigue, weakness or lack of endurance on repetitive 
use of the joints.  The examiner concluded by saying that, 
"[i]t is my opinion the impact of the service connected 
disabilities on veteran's ability to obtain and maintain some 
form of gainful employment is very minimal."  

Legal Analysis

As noted previously, the veteran has a combined disability 
rating of 60 percent for service-connected disability.  Under 
§ 38 C.F.R. § 4.16(a) (2006), it is clear that he does not 
meet the threshold criteria for assigning individual 
unemployability, as he does not have one disability that is 
rated 60 percent or more, nor does he have two or more 
disabilities with at least one disorder rated 40 percent or 
more to bring the combined rating to 70 percent or more.  
Nevertheless, the primary question for consideration in this 
instance is whether the service-connected disabilities are 
sufficient in and of themselves to render the average person 
or the veteran personally unable to secure or follow 
substantially gainful employment.  After careful review of 
the evidence of record and the contentions advanced by the 
appellant and on his behalf, the Board finds that a basis for 
a favorable decision is not demonstrated.

The Board has considered all of the medical evidence obtained 
in support of the claim during the appeal period and finds 
that is does not show that the appellant's service-connected 
disabilities preclude him from securing or following some 
type of substantially gainful employment.  Significantly, 
when evaluated on VA examinations in 2003 and 2006, the 
appellant was not found to have any untoward joint symptoms.  
Although he is shown to have a substantial arthritis 
component and functional limitations, primarily with respect 
to the knees, it was determined on the latter VA examination 
that the impact on his ability to obtain and maintain some 
form of gainful employment was very minimal.  The veteran has 
presented no medical documentation to the contrary.  He 
retains good motion of the knees despite his symptoms of pain 
and stiffness, and indicates that he derives relief with 
medication.  His service-connected right foot and middle 
finger disorders do not appear to result in any significant 
functional impairment.  While the appellant may not be able 
to engage in heavy labor or a position that requires a great 
deal of walking or legwork, it appears that he may indeed 
have other employment options owing to his educational status 
as a college graduate.  The fact that he is currently 
unemployed does not equate to unemployability per se.  
Although his knee symptoms may engender certain limitations 
as indicated above, there is no indication that he is in fact 
precluded from gainful employment consistent with his 
educational background and physical limitations.  The Board 
thus finds that unemployability due to service-connected 
disability is not demonstrated, to include on an 
extraschedular basis, and must be denied.  The preponderance 
of the evidence is against the claim.




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
F.JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


